Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.609    Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

AVERTEST, LLC d/b/a
AVERHEALTH,

             Plaintiff,
                                                     Civil Case No. 18-13511
v.                                                   Honorable Linda V. Parker

LIVINGSTON COUNTY,

          Defendant.
___________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT

      This civil action arises from Defendant Livingston County’s April 4, 2018

Request for Proposals for drug testing services, the selection of Plaintiff Avertest

LLC, doing business as Averhealth, as the winning bidder, and Livingston

County’s subsequent decision not to contract with Averhealth. In its Complaint,

filed November 12, 2018, Averhealth asserts the following claims against the

County: (I) breach of express contract; (II) breach of implied in fact agreement;

(III) quantum meruit/breach of implied contract in law; and (IV) promissory

estoppel.

      The matter is presently before the Court on the County’s Motion to Dismiss

and/or Motion for Summary Judgment, filed pursuant to Federal Rules of Civil

Procedure 12(b)(6) and 56. (ECF No. 25.) The motion has been fully briefed.
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.610      Page 2 of 23




(ECF Nos. 29, 30.) Finding the facts and legal arguments sufficiently presented in

the parties’ briefs, the Court is dispensing with oral argument pursuant to Eastern

District of Michigan Local Rule 7.1(f).

I.    Applicable Standard

      Although the County labels its motion as one possibly for dismissal pursuant

to Rule 12(b)(6), it relies extensively on matters outside the pleadings. Thus, the

Court will evaluate the County’s request for relief solely under Rule 56.

      Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The central inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

mandates summary judgment against a party who fails to establish the existence of

an element essential to that party’s case and on which that party bears the burden

of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

                                          2
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20         PageID.611    Page 3 of 23




genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252. The court must accept as true the

non-movant’s evidence and draw “all justifiable inferences” in the non-movant’s

favor. See Liberty Lobby, 477 U.S. at 255.

II.   Factual Background1

      Averhealth is a Virginia company that provides drug testing services to

courts and other agencies throughout the United States. (See Def.’s Mot. Ex. 2 at

5, ECF No. 25-3 at Pg ID 152.) On April 4, 2018, Livingston County released a

Request for Proposals (“RFP”) for drug testing services for its 53rd District Court.


1
 Both parties assert facts in their briefs to which they cite no supporting evidence.
(See, e.g., Def.’s Br. in Supp. of Mot. at 3, ECF No. 25 at Pg ID 98 (“Plaintiff did
not reveal to the interview committee that it would not be providing GM/MS
confirmation testing ….”); Pl.’s Resp. Br. at 7, ECF No. 29 at Pg ID 417 (“[O]n
May 8, 2018, Livingston informed Averhealth that Averhealth had been
unanimously selected as the winning bidder.”).) The Court will not rely upon facts
related by only one side for which there is no citation to evidence. To the extent
such evidence exists in the record, it is not a district court’s duty to search for it.
Wardle v. Lexington-Fayette Urban Cty. Gov’t, 45 F. App’x 505, 509 (6th Cir.
2002) (“[A] district court is not required to search the record to determine whether
genuine issues of material fact exist when the non-moving party has failed to point
them out.”); Bickley v. Norfolk & W. Ry., No. 98-3286, 1999 WL 427026, at *4
(6th Cir. June 15, 1999) (“To survive a motion for summary judgment, it is
incumbent upon the nonmovant to point to specific evidence sufficient to show that
a reasonable jury could find for the nonmovant.”).
                                             3
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.612     Page 4 of 23




(Id. Ex. 1, ECF No. 25-2.) The RFP provides that “[t]he initial contract award will

begin on June 2, 2018 and will be until September 30, 2019, with an option for the

County, at its discretion, to extend the contract for one (1) additional one-year

period.” (Id. at 4, Pg ID 127.)

      In the RFP, the County reserved the right to inter alia “negotiate the terms

and conditions of all and any part of the proposals, … and in general to make

award in the manner as determined to be in the Board [of Commissioner]’s best

interest and its sole discretion.” (Id. at 6, Pg ID 129.) The RFP further provided

that the County would not be “liable for any costs incurred by the proposer” and

that “[t]he successful contractor shall commence work only after the transmittal of

a fully executed contract and after receiving written notification to proceed from

Livingston County.” (Id. at 9, Pg ID 132.) The RFP stated that the County had the

right to terminate the contract “at any time, with a minimum thirty (30) days

written notice to the vendor in the event that the services of vendor are deemed by

the County to be unsatisfactory, or upon failure to perform any of the terms and

conditions contained in this agreement.” (Id.)

      The RFP specified the scope of services and listed the required types of

tests, which included “GC/MS Confirmation.” (Id. at 11-12, Pg ID 134-35.) It

stated that the winning vendor “will perform all services indicated in the RFP and

in compliance with the negotiated contract.” (Id. at 9, Pg ID 132.) The County

                                          4
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20         PageID.613    Page 5 of 23




issued an addendum responding to vendor questions on April 24, 2018, which

included a question asking whether the County would accept LC-MS/MS

confirmation testing. (Id. at 23, ECF No. 25-2 at Pg ID 146.) The County

answered: “GC/MS is the federal standard and is the preferred confirmation

method.” (Id.)

      On April 30, 2018, Averhealth submitted a proposal in response to the RFP.

(Def.’s Reply, Ex. 1, ECF No. 30-1.)2 In the proposal, Averhealth states that it

“provides all of the ‘Required Types of Drug Tests’ services specified on page 11

of the RFP” (id. at 15, Pg ID 590), and then lists the prices for those services. (Id.

at 26, 28-29, Pg ID 601, 603-04.) The proposal does not specify the type of

confirmation testing Averhealth intended to use, listing only “Standard

Confirmation Test.” (Id. at 28, Pg ID 603.) Averhealth indicated that it would

work with the County to identify the optimal location for its testing center. (Id. at

12, Pg ID 159.)

      The County invited Averhealth to interview. In its presentation, Averhealth

identified two “potential locations” for its testing center. (Def.’s Mot. Ex. 3 at 10-

11, ECF No. 25-4 at Pg ID 187-88.) The first, 2373 West Grand River, was




2
  Defendant attached a proposal to its motion, but it was Averhealth’s proposal in
response to an earlier RFP. (See Def.’s Mot. Ex. 2, ECF no. 25-3.)
                                         5
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.614     Page 6 of 23




approximately a half mile from the district court. (Id. at 10, Pg ID 187.) The

second, 138 West Highland Road, was three miles away. (Id. at 11, Pg ID 188.)

      On May 11, 2018, the Court Programs Liaison for the Livingston County

Trial Courts, Sara Applegate, sent a memo to the County Board of Commissioner’s

(“Board”) recommending Averhealth as the successful bidder on the RFP. (Pl.’s

Resp. Ex. 3 at 3, ECF No. 29-4 at Pg ID 452.) On May 21, 2018, the Board passed

Resolution 2018-05-097 (“Resolution”) authorizing an agreement with Averhealth

to provide drug and alcohol testing services “at the attached rates” from June 2,

2018 through September 30, 2018, with an option for a one-year renewal. (Def.’s

Mot. Ex. 4, ECF No. 25-5.) The Resolution authorized the Chairman of the Board

“to sign all forms, assurances, contracts/agreements, renewals and future

amendments for monetary and contract language adjustments related to the above

upon review and/or preparation of Civil Counsel.” (Id.)

      Before the Resolution was passed, Ms. Applegate sent an email to several

county employees indicating that drug testing services would be transitioning from

the prior vendor to Averhealth as of June 2, 2018. (Pl.’s Resp. Ex. 1, ECF No. 29-

2 at Pg ID 445.) According to her email, Ms. Applegate had sent letters to “all

specialty court probation officers to distribute to participants telling them when,

where and how to begin testing with Averhealth.” (Id.) Averhealth’s FAQ sheet

was attached to Ms. Applegate’s email. (Id. at Pg ID 445-46.) This sheet listed

                                          6
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20         PageID.615    Page 7 of 23




2373 West Grand River as the location for the testing center. (Id. at Pg ID 446.)

With respect to Averhealth’s testing methodology, the FAQ sheet stated, in part:

“The initial testing is an immunoassay laboratory-based test and confirmation

testing is conducted via LC-MS/MS.” (Id.)

      On May 22, 2018, Averhealth informed Ms. Applegate that it had not been

able to finalize a lease for the West Grand River property for its testing center.

(Pl.’s Resp. Ex. 5, ECF No. 29-6 at Pg ID 477.) Averhealth indicated that it was

still working to secure the location but was looking for back-up options and

“making every effort to ensure that this does not delay a June 2 start date.” (Id.)

The following afternoon, May 23, the County requested a status update on the

lease issue. (Id. Ex 7, ECF No. 29-8.) Later that evening, Averhealth responded,

indicating that it had not been able to secure the property at 2373 West Grand

River but had found an alternative location at 2810 West Grand River. (Id. Ex. 8,

ECF No. 29-9.) While “just a bit further from the court,” Averhealth remarked that

the new location has “a better building with better parking[.]” (Id.)

      On May 24, Averhealth informed the County via email that it had an

agreement for the property at 2810 West Grand River. (Id. Ex. 9, ECF No. 29-10.)

Averhealth requested approval for the location and a contract before executing the

lease, writing:

             Can you please provide both approval and the contract by 10am
             on Friday? The owner of the property will be in the office for
                                          7
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20           PageID.616   Page 8 of 23




             the morning and is then headed to northern Michigan for the
             holiday weekend.

(Id.) Ms. Applegate responded by email the following morning, writing:

             Per our conversation today, we are approving the new location
             and have attached the resolution to show that it was approved
             and a contract will follow in the near future.

             Please e-mail me a copy of the lease agreement once it is signed
             so I may let everyone know about the new testing location.

(Id. Ex. 10, ECF No. 29-11.) Although there appears to have been an attachment

to this e-mail, neither party has submitted it to the Court and there is no evidence

that the Board of Commissioners adopted any resolution concerning the project

other than the May 21, 2018 resolution authorizing an agreement with Averhealth

(which does not address the location of the testing center).

      Ms. Applegate sent an email to several County employees on May 24,

informing them of Averhealth’s new location a half mile from the original site.

(Id. Ex. 11, ECF No. 29-11.) Ms. Applegate noted that the building at the new

location is larger and with more parking. (Id.) Averhealth claims, although

without support, that it subsequently signed a five-year lease for the building.

      On June 2, 2018, Averhealth began providing drug testing services for the

district court at the 2810 West Grand River location. (See Applegate Dep. at 24,

ECF No. 25-7 at Pg ID 212.) In the meantime, the County and Averhealth

engaged in communications concerning certain aspects of Averhealth’s services.

                                          8
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.617     Page 9 of 23




(Def.’s Mot. Exs. 5, 12, ECF Nos. 25-6, 25-13.) For example, in a June 1st email

exchange, the County and Averhealth addressed the price to conduct ETG testing

separate from a “10 panel UA[.]” (Id. Ex. 5 at 6, ECF No. 25-6 at Pg ID 205.)

The County suggested a cost of $10.00 for the ETG testing, alone. (Id.)

Averhealth responded that the price would need to be $19.95. (Id. at 5-6, Pg ID

204-05.) Apparently, there were additional conversations concerning the

confirmation testing Averhealth used, collection site staffing, courthouse testing,

and collections procedures. (Id. at 2, Pg ID 201.) The latter issue seems to have

concerned the protocol for women reporting for testing. (Id. Ex. 9, ECF No. 25-

10.)

       According to the County’s Trial Court Administrator, Roberta Sacharski,

other issues arose concerning Averhealth. (Def.’s Mot. Ex. 12, ECF No. 25-13.)

For example, the RFP required GC/MS confirmation, but Averhealth informed the

County it does not offer this testing and that it provides a “screening” rather than

“confirmation.” (Id. ¶ 4, Pg ID 228.) Ms. Sacharski also indicates that

Averhealth’s testing practices “were actually contrary to, and not consistent with

the procedures that the County was advised would be used.” (Id. ¶ 6, Pg ID 229.)

She further states that the testing center “promised in [Averhealth’s] interview

presentation … was a major factor in awarding the bid to [it]” but that location fell




                                          9
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.618     Page 10 of 23




 through and was substituted for a location further from the courthouse and “in a

 less desirable location.” (Id. ¶ 5, Pg ID 228.)

        On or about June 4, 2018, Ms. Sacharski asked several County employees

 about the status of the contract with Averhealth, indicating that she wanted to see it

 before Averhealth as she thought there would be points requiring clarification prior

 to the County executing the contract. (Pl.’s Resp. Ex. 13, ECF No. 29-14.) On

 June 5, Ms. Applegate emailed Averhealth:

              It has become apparent that there are a number issues that have
              yet to be resolved. Unless and until we can work through a
              number of points and reduce them to a contract, we are not
              comfortable sending our participants for testing with your
              agency at this time. We will be meeting with the selection team
              and legal counsel to discuss these issues further and will be in
              touch, as soon as possible, to decide the best course of action
              going forward for all parties.

 (Id. Ex. 14, ECF No. 29-15.) On the same date, Ms. Applegate informed County

 employees that testing with Averhealth was being suspended and that testing

 would be conducted by another vendor beginning June 6. (Id. Ex. 15, ECF No. 29-

 16.)

        Ms. Sacharski sent an email to Averhealth on June 7, terminating its

 services. (Id. Ex. 16, ECF No. 29-17.) In this correspondence, Ms. Sacharski cites

 “inaccuracies, concerns and inabilities to meet [the County’s] needs” as the reason

 the County “will not be contracting with Averhealth.” (Id. (emphasis in original).)

 She identified specifically only Averhealth’s unwillingness to provide GC/MS
                                           10
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.619    Page 11 of 23




 Confirmation. (Id.) Ms. Sacharski requested a billing for all services performed

 by Averhealth through June 7, 2018, indicating that any testing thereafter would

 not be authorized or paid for by the County. (Id.)

        On June 8, Averhealth sent the County an invoice for $112,547.99. (Def.’s

 Mot. Ex. 11, ECF No. 25-12.) This amount included $1,663.50 for testing services

 between June 2 and 7, as well as costs for employee payroll and severance,

 “Experienced Opening Team” expenses and payroll, customer implementation and

 training, the expense of collections supplies, transportation costs, site build out

 expenses, and the acquisition of the testing center. (Id.) The County paid for the

 testing services and nothing more. (Id. Ex. 8, ECF No. 25-9.)

 III.   Applicable Law and Analysis

        A.    Breach of Express Contract (Count I)

        The County argues that there was never an express contract between it and

 Averhealth and that this claim, therefore, fails. The County explains that the RFP

 only approved a future contract, but that actual formation of a contract required

 negotiating the essential terms, reducing those terms to a writing, obtaining

 approval from the County attorney as to the agreement’s form, and the signature of

 the Board’s Chairman. None of this, the County says, occurred. Moreover, the

 RFP expressly required a written agreement. The County argues that Averhealth’s




                                           11
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.620   Page 12 of 23




 position is that of a disappointed bidder who, Michigan case law holds, lacks

 standing to challenge the results of the bidding process.

       Pursuant to the long-established “disappointed bidder” rule, an entity or

 individual that is unsuccessful in bidding on a public contract lacks standing to

 challenge the result or the bidding process itself. Talbot Paving Co. v. Detroit, 67

 N.W. 979, 980-81 (Mich. 1896); see also Cedroni Assoc. v. Tomblinson, Harburn

 Assoc., Architects & Planners, Inc., 821 N.W.2d 1, 3 (Mich. 2012) (citing Detroit

 v. Wayne Circuit Judges, 87 N.W. 376 (Mich. 1901)). In most cases, the rule is

 applied to one whose bid is not chosen. See, e.g., id. Yet, the County cites two

 unpublished Michigan Court of Appeals’ decisions where the rule was found

 applicable to plaintiffs who were the successful bidders, but contracts were never

 formed with the public entity. Farrow Grp., Inc. v. Detroit Land Bank Auth., No.

 341822, 2019 WL 2194972, at *1 (Mich. Ct. App. May 21, 2019) (unpublished);

 WDG Inv. Co. v. Mich. Dep’t of Mgmt. & Budget, No. 229950, 2002 WL

 31424731, at *4 (Mich. Ct. App. Oct. 25, 2002) (unpublished). Although

 unpublished, the latter case is particularly instructive here.

       In WDG Investment, the Michigan Department of Management and Budget

 (“DMB”) issued a Report for Proposals to collect bids from developers for a new

 state office building. 2002 WL 31424731, at *1. The RFP expressly stated: “A

 winning proposal will be selected with the explicit understanding that the

                                            12
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.621     Page 13 of 23




 implementation of that proposal will be governed by a lease contract ….” Id. The

 RFP incorporated several documents, including a “standard state commercial

 lease,” which provided that it would not be binding or effective without approval

 of the lessor, the lessee, the Attorney General, DMB, the building committee of the

 state administrative board, and the state administrative board. Id. The plaintiff

 was selected as the successful bidder, but in response to a letter of protest, the

 DMB decided to reject all bids. Id. at *1-2.

       The Michigan Court of Appeals concluded that “the mere selection of [the]

 plaintiff’s proposal at the initial state of the process created no legally protected

 interest in a binding agreement.” Id. at 4. The court reasoned:

              [D]efendants’ initial approval of plaintiff’s proposal only
              created the environment to begin negotiations and did not
              obligate defendants beyond the negotiation stage. While
              plaintiff was deemed to have submitted the winning proposal in
              this matter, that award was rescinded before any binding
              agreement was entered into. Further steps were required before
              a final agreement could be reached. . . . As set forth in the RFP
              itself, any agreement with defendants was not binding until all
              necessary parties had approved a final lease contract.
              Accordingly, plaintiff’s status remained simply as a bid, even a
              “successful bidder”, but it never entered into a binding
              agreement before defendants informed plaintiff that all bids
              were being rejected.

 Id. As to the plaintiff’s complaint that it expended money developing the project

 based on the selection of its bid, the court concluded that “it expended those sums

 without any legal basis for holding defendants liable and at its own risk.” Id.

                                            13
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.622    Page 14 of 23




       The Sixth Circuit’s decision in United of Omaha Life Insurance Company v.

 Solomon, 960 F.2d 31 (6th. Cir. 1992), further supports the conclusion reached in

 WDG Investment. Interpreting Michigan law, the Sixth Circuit concluded that a

 bidder does not have a property interest in a public contract where the public entity

 “retained discretionary authority to reject any and all bids and to ‘accept’ a bid

 only by signing a contract or a purchase order.” Id.at 34-35. Until the contract or

 purchase order is signed, the Sixth Circuit explained, the successful bidder has not

 been “awarded” the public contract. Id. at 35.

       Here, the Board of Commissioner’s Resolution did not award a contract to

 Averhealth but only authorized its Chairman to contract with this vendor. The

 RFP stated that the work of the successful bidder could commence “only after the

 transmittal of a fully executed contract[3] and after receiving written notification to

 proceed from Livingston County.” (Def.’s Mot. Ex. 1 at 9, ECF No. 25-2 at Pg ID

 132.) Even if the Court concluded that there was a meeting of the minds with



 3
  Averhealth attempts to distinguish this case from WDG Investment because the
 RFP in that case required the approval of several entities. (Pl.’s Resp. Br. at 22,
 ECF No. 29 at Pg ID 432.) Livingston County’s RFP, however, likewise required
 additional approval (from the County’s attorney and the Chairman of the Board).
 Averhealth also points to the fact that the plaintiff in WDG Investment was
 explicitly told that the process would take one to two months and that if it
 proceeded to work it did so at its own risk. (Id.) Yet the Michigan Court of
 Appeals did not rely on those facts in concluding that the plaintiff’s claims failed.
 WDG Inv., 2002 WL 31424731, at *4. In any event, the RFP explicitly advised
 bidders of what was required before the project could begin.
                                           14
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20         PageID.623    Page 15 of 23




 respect to other material terms of a contract, these requirements to bind the parties

 had not been met. The RFP states that “[t]he contents of th[e] RFP and the

 vendor’s response will become contractual obligations if a contract ensues.” (Id.

 (emphasis added).) A contract was never fully executed and thus Averhealth

 proceeded at “its own risk.” WDG Inv., 2002 WL 31424731, at *4. Even if

 Averhealth “was awarded the bid,” as it contends (Pl.’s Resp. Br. at 20, ECF No.

 29 at Pg ID 430), it was not awarded a contract. And Averhealth cites no case to

 suggest otherwise.

       Nor did Averhealth receive written notification to proceed from Livingston

 County. Averhealth points to an email communication from Ms. Applegate to

 show that the County “expressly instructed Averhealth to perform under the

 parties’ oral agreement with the promise that a contract would come ‘in the near

 future.’” (Pl.’s Resp. Br. at 22, ECF No. 29 at Pg ID 432.) However, the

 Resolution expressly granted authority to only the Board’s Chairman with respect

 to the agreement with Averhealth.

       It is well-established under Michigan law “‘that those dealing with public

 officials must take notice of their powers.’” Wolverine Eng’rs & Surveyors, Inc. v.

 City of Leslie, No. 299988, 2011 WL 5609822, at *2 (Mich. Ct. App. Nov. 17,

 2011) (quoting Superior Ambulances Serv. v. City of Lincoln Park, 173 N.W.2d

 236, 238 (Mich. Ct. App. 1969)). The Michigan courts also adhere to the

                                          15
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.624     Page 16 of 23




 longstanding principle that “[p]ersons dealing with a municipal corporation

 through one of its officers must at their peril take notice of the authority of the

 particular officer to bind the corporation. If the officer’s act is beyond the limits of

 his or her authority, the municipality is not bound.’” Id. (quoting Superior

 Ambulances, 173 N.W.2d at 238). The evidence reflects Averhealth’s recognition

 of Ms. Applegate’s limited authority to bind the County as it specifically requested

 the contract from the County before executing the lease for the testing center.

 (Pl.’s Resp. Ex. 9, ECF No. 29-10.) In fact, Averhealth asserts in response to the

 County’s motion that it was not relying on Ms. Applegate’s authority, as it

 explicitly asked for approval from the Board and the written contract. (Pl.’s Resp.

 Br. at 24, ECF No. 29 at Pg ID 434.) But Averhealth never received either, and

 clearly Averhealth is relying on Ms. Applegate’s representations to support its

 claim as it cites the assertions in her May 25 email as the go ahead for it to

 proceed. (Id.)

       For these reasons, the Court concludes that the County is entitled to

 summary judgment on Averhealth’s breach of express contract claim.

       B.     Implied Contract Claims (Counts II-IV)

       “Under Michigan law, an implied-in-fact contract arises between parties

 when those parties show a mutual intention to contract.” Kingsley Assoc. v. Moll

 PlastiCrafters, Inc., 65 F.3d 498, 504 (6th Cir. 1995) (citing Erickson v. Goodell

                                            16
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.625    Page 17 of 23




 Oil Co., 180 N.W.2d 798, 800 (1970)). “[T]he terms of an implied-in-fact contract

 are ‘determined by the parties’ conduct or other pertinent circumstances

 surrounding the transaction.’” Anton v. SBC Global Servs., Inc., 350 F. App’x 39,

 43 (6th Cir. 2009) (quoting Kingsley Assocs., 65 F.3d at 504) (additional citations

 and brackets omitted). “‘In deciding whether there was mutual assent to an

 implied contract term, Michigan courts use an objective test, looking to the

 expressed words of the parties and their visible acts.’” Id. (quoting Rowe v.

 Montgomery Ward & Co., Inc., 473 N.W.2d 268, 273 (1991)) (internal quotation

 marks omitted).

          “[T]o sustain a claim of quantum meruit or unjust enrichment, a plaintiff

 must establish (1) the receipt of a benefit by the defendant from the plaintiff and

 (2) an inequity resulting to the plaintiff because of the retention of the benefit by

 the defendant.” Morris Pumps v. Centerline Piping, Inc., 729 N.W.2d 898, 904

 (Mich. Ct. App. 2006) (citing Barber v. SMH (US), Inc., 509 N.W.2d 791, 796

 (Mich. Ct. App. 1993)). “In other words, the law will imply a contract to prevent

 unjust enrichment only if the defendant has been unjustly or inequitably enriched

 at the plaintiff's expense.” Id.

          Finally, promissory estoppel arises in equity when the following conditions

 exist:

                (1) there is a promise (2) that the promisor should have
                reasonably have expected to induce action of a definite and
                                            17
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20          PageID.626     Page 18 of 23




              substantial character on the part of the promisee (3) which in
              fact produces reliance or forbearance of that nature (4) under
              circumstances such that the promise must be enforced if
              injustice is to be avoided.

 Barber, 509 N.W.2d at 797 (citations omitted). The promise must be definite and

 clear. Id. “[T]he reliance interest protected … is reasonable reliance ….” State

 Bank of Standish v. Curry, 500 N.W.2d 104, 107 (Mich. 1993). Therefore, when

 deciding whether a requisite promise existed, courts must “objectively examine the

 words and actions surrounding the transaction in question as well as the nature of

 the relationship between the parties and the circumstances surrounding their

 actions.” Novak v. Nationwide Mut. Ins. Co., 599 N.W.2d 546, 552 (Mich. Ct.

 App. 1999) (citations omitted). “The doctrine of promissory estoppel is cautiously

 applied.” Marrero v. McDonnell Douglas Capital Corp., 505 N.W.2d 275, 279

 (Mich. Ct. App. 1993); see also Gason v. Dow Corning Corp, 674 F. App’x 551,

 559 (6th Cir. 2017) (quoting Morrero).

       The Michigan courts deny claims against a municipality under quantum

 meruit and implied contract theories where the municipality lacked the power to

 enter a contract for the services or goods at hand. See Wolverine Eng’rs, 2011 WL

 5609822, at *3 (citing cases). Nevertheless, the State’s courts also have held that

 “[a]n implied contract may be found when the municipal corporation possessed the

 authority to enter the contract and retained its benefit, but a defect or irregularity

 prevented the formation of a valid contract. Id. (citing Webb v. Wakefield Twp.,
                                            18
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20           PageID.627     Page 19 of 23




 215 N.W. 43, 45 (Mich. 1927); See also Parker v. West Bloomfield Twp., 231

 N.W.2d 424, 428-29 (Mich. Ct. App. 1975) (“[I]t seems that Michigan falls within

 the general rule that while the doctrine of estoppel is inapplicable to [u]ltra vires

 acts, it will be applied to bind the municipality if the act is within the

 municipality’s general powers, but is performed in an irregular fashion or in an

 unauthorized manner.”). In that instance, “a [municipal corporation] cannot shield

 itself behind a defense based on the manner in which the contract was made, and

 retain the benefits of the contract, without tendering at least a reasonable

 compensation for the benefits received.” Webb, 215 N.W. at 45.

       The party seeking to bind the municipality “must show a good faith reliance

 upon the municipality’s conduct, lack of actual knowledge or lack of the means of

 obtaining actual knowledge of the facts in question, and … must show a change in

 position to the extent that [the] plaintiff would incur a substantial loss were the

 local government allowed to disaffirm its previous position.” Parker, 231 N.W.2d

 at 428 (internal quotation marks and citation omitted). The authority of the official

 on whose conduct a party relies is relevant when deciding whether the party relied

 in good faith on the official’s conduct. Id. at 431. Again, one must take notice of

 the city official’s authority and is bound to know whether the official has acted

 legally within his or her bounds. Id. (citation omitted).




                                            19
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20        PageID.628     Page 20 of 23




       As discussed above, Averhealth knew that the RFP required a written

 contract, approved by the County’s Attorney, and signed by the Board’s Chairman.

 Averhealth concedes that Ms. Applegate lacked the authority to bind the County,

 arguing that it therefore never sought or relied on her assertions but requested the

 approval of the Board. (Pl.’s Resp. Br. at 25, ECF No. 29 at Pg ID 435.)

 Moreover, nothing about Ms. Applegate’s conduct indicated that a written contract

 had been finalized or approved by the necessary parties or that the conditions for

 the project to proceed had been waived. Instead, Ms. Applegate stated only that

 the new location had been approved and that “a contract will follow in the near

 future.” As such, Averhealth cannot establish that the parties had a meeting of the

 minds or that it relied in good faith on Ms. Applegate’s conduct when proceeding.

       In addition, the undisputed evidence reflects ongoing discussions between

 the parties concerning the terms of the not-yet finalized contract. For example, the

 County had requested a price to conduct ETG testing, only, and the parties did not

 come to an agreement as to the price. (Def.’s Mot. Ex. 5, ECF No. 25-6.) While

 the Resolution did authorize an agreement with Averhealth “at the attached rates”

 (Id. Ex. 4, ECF No. 25-5)—notably, the attached rates are not part of the record—

 Averhealth presents no evidence demonstrating a previous agreement as to the

 price of ETG testing on its own. Further, after the Resolution, the County

 discovered that Averhealth would not be providing the required GC/MS

                                          20
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20       PageID.629    Page 21 of 23




 confirmation testing. Contrary to Averhealth’s arguments, the County’s answer to

 the question regarding confirmation testing did not express a willingness to accept

 LC-MS/MS confirmation testing. (See Def.’s Mot. Ex. 1 at 23, ECF No. 25-2 at

 Pg ID 146.) Averhealth’s proposal did not reflect that it would be providing

 something other than the required confirmation testing. (See Def.’s Reply Ex. 1 at

 28, ECF No. 30-1 at Pg ID 603.) The record reflects that no agreement had been

 reached as to these material terms.

       But even if the Court found the parties bound to an implied agreement or

 that an enforceable promise had been made, the only agreement or promise

 expressed was for the County to pay Averhealth for the testing services provided

 for a four-month period. Averhealth was not guaranteed a minimum number of

 tests. The agreement required the County to pay only the agreed price for testing

 completed. It did not require the County—and there is no evidence reflecting a

 promise by the County—to pay or reimburse Averhealth for any of the other costs

 included in Averhealth’s June 8, 2018 invoice. The RFP expressly stated that the

 County would not be liable for any costs incurred by the proposer.

       The County paid Averhealth the full amount owed for the tests performed

 from June 2 to 7. As any recovery would be limited to the costs of test performed

 and there is no dispute that this amount has been paid, Averhealth’s implied

 contract, quantum meruit, and promissory estoppel claims fail on this basis, as

                                         21
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20         PageID.630    Page 22 of 23




 well. See Kamalnath v. Mercy Memorial Hosp. Corp., 487 N.W.2d 499, 551

 (Mich. Ct. App. 1992) (“The doctrine of quantum meruit allows a party to recover

 the reasonable value of services rendered.”); Webb v. Wakefield Twp., 215 N.W.

 43, 45 (Mich. 1927) (“In an action on a contract which is not ultra vires, a

 municipal corporation may not shield itself behind a defense based on the manner

 in which the contract was made, and retain the benefits of the contract, without

 tendering at least a reasonable compensation for the benefits received.”); see also

 20 Mich. Civ. Jur. Public Contracts § 52 (2013) ( “Where contracts entered into by

 municipal officers are made irregularly, but are not ultra vires, and the township

 retains and enjoys the benefits without protest, it is obligated to pay a reasonable

 compensation.”).

       For these reasons, the Court also concludes that the County is entitled to

 summary judgment with respect to Averhealth’s implied contract claims.

 IV.   Conclusion

       The County selected Averhealth as the winning bidder to provide drug

 testing services; however, the Resolution provided that the project could not

 proceed until a written contract was approved by counsel for the County and

 approved and signed by the Chairman of the County Board of Commissioners.

 Moreover, the Resolution only authorized a contract for four months, with an

 option to renew. Despite knowing these conditions, Averhealth signed a purported

                                           22
Case 2:18-cv-13511-LVP-DRG ECF No. 31 filed 08/03/20         PageID.631    Page 23 of 23




 five-year lease for a testing center and prepared to provide the required testing.

 Without the necessary contract or an indication from a County official with proper

 authority that the requirements of the Resolution had been waived, Averhealth

 proceeded at its own risk. In any event, the County has now paid Averhealth for

 the value of any services received.

       For these reasons, the Court concludes that the County is entitled to

 summary judgment with respect to all of the claims in Averhealth’s Complaint.

       Accordingly,

       IT IS ORDERED that Livingston County’s motion for summary judgment

 (ECF No. 25) is GRANTED.

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


  Dated: August 3, 2020




                                           23
